DETAILED ACTION
1.	This action is made Final in response to applicants’ Amendments / Request for Reconsideration filed 8/26/21.  Claims 6, 9-13, 15-16 and 19 are cancelled; claims 1, 18 and 23 are amended; claims 1-5, 7-8, 14, 17-18 and 20-28 are pending.  

Drawings
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “travel path that is higher than the entry flume” (claim 1), the “first travel path that is higher than the entry flume” (claim 18), and “a portion of a travel path that is higher than the entry flume” (claim 23), must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 1, 18 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The following constitutes new matter: the “travel path that is higher than the entry flume” (claim 1), the “first travel path that is higher than the entry flume” (claim 18), and “a portion of a travel path that is higher than the entry flume” (claim 23). The written description does not address the height of the entry flume as it relates to the travel path of the first sub-element. Presumably, applicant is using Fig. 3 as the supporting basis. However, 
Claims 2-5, 7-8, 14, 17, 20-22 and 24-28 are rejected based on their respective dependencies to 1, 18 and 23.


Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 18 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The recitation therein of “higher than the entry flume” is indefinite because one ordinary skill in the art cannot properly determine a height of “the entry flume”. The written description does not provide guidance. Fig. 3 shows a sloping entry flume 308 and it unclear how its height is determined. For examining purposes, the highest portion of the entry flume height will be construed as its height. 



Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;

(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

6.	Claims 1-5, 7-8, 14, 17-18 and 20-28 are rejected under 35 U.S.C. 103 as being unpatentable over Dubeta (US Pat. No. 6,743,107) in view of Hunter (US Pub. No. 2017/0106295) and further in view of Dubois et al. (US Pub. No. 2011/0028227), or in the alternative, in further in view of Ozsoz et al. (US Des. Pat. No. D838,331). 
As per claims 1-2 and 17, Dubeta teaches a waterslide 300/800 for traversal by a rider comprising: an entry flume having opposite side walls (Fig’s 16, 23) a first sub-element (ramp up to 350) located adjacent an end of the entry flume (Fig. 16 – end of entry flume at portion 318; Fig. 23 – at end of narrow portion of first slide 820), the first sub-element including an upwardly extending surface facing in a first direction, the first sub-element including the upwardly extending surface being curved along a first axis, the curve of the first sub-element defining a portion of a travel path for guiding the rider in a turn along the upwardly extending surface of the first sub-element; and at least a second sub-element (ramp up to 354) including an upwardly extending surface facing in a second direction opposite from the first direction, wherein the second sub-element is coupled with the first sub-element such that the rider is configured to See also Fig. 16; column 8, lines 15-67); wherein the upwardly extending surface of the first sub-element is a ramp and the upwardly extending surface of the second sub-element is a ramp element (Fig. 23; column 11; See also Fig. 16; column 8, lines 15-67).  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  See MPEP 2114, In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  If a prior art structure is capable of performing the intended use as recited, then it meets the claim.   See MPEP 2114.
Admittedly, Dubeta does not expressly teach wherein first sub-element (ramp up to 350) includes an upwardly extending surface curved about a second axis, such that the rider travels along the upwardly extending surface in a banked and arcing manner. However, Hunter, directed to the analogous art of waterslides, teaches the following features to be known in the art: a water slide 400 sub-element feature 402 comprising a upwardly extending ramp extending about a first horizontal axis and a second vertical axis, perpendicular to each other (Fig.’s 4A-4C; paragraphs [0095]-[0096]). Hence, at the time of applicant’s filing, one ordinary skill in the art would have found it obvious to modify the ramp curvature of primary reference Dubeta with the additional horizontal curvature for the expected purpose of providing an arc travel path, thus enabling “more exciting experiences for riders” (paragraphs [0007]-[0010]). The proposed modification is considered to have a reasonable expectation of success because both references teach sub-elements in the form of ramps with upwardly extending surfaces that enable roughly 180 degree travel path turns.  
See claim 13 – “the water jet assembly is located and oriented to accelerate said rider up a hill”), thereby adding excitement to the ride. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  See MPEP 2114, In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  If a prior art structure is capable of performing the intended use as recited, then it meets the claim.   See MPEP 2114.  
Dubeta teaches wherein the entry flume sidewalls extend from the end of the entry flume to and along the first sub-element (Fig.’s 16, 23). Dubeta does not teach wherein the upwardly extending surface extends above and from one of the opposing side walls. Instead, both Dubeta and Hunter utilize a curved main surface of a waterslide that extends above and from the surface of the entry flume. However, per MPEP 2144.04, In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) when the only difference between the prior art and claimed invention is a particular arrangement that would not modify the operation of the device, such differences were held unpatentable. Applicant’s specification does not provide any criticality to the extending portion of the side wall. In fact, applicant’s specification does not distinguish the first sub-element from the second and third sub-elements in terms of functionality. Each sub-element provides structure that enables arcing, banked turn along the upwardly extending surface, which Dubeta as modified by Hunter also accomplishes. Whether the arcing banked turn is accomplished via an upwardly extending main surface (as taught in Dubeta (Fig.’s 16, 23), Hunter (Fig.’s 4A-4C), applicant’s Fig’s 2 and 3 for the second sub-element 214, 314 and third sub-element 218, 318) or an extending sidewall surface as claimed, no functional difference is present. Again, in either arrangement of parts, the rider is provided with a ride path that is both upward and banking.  As such, at time of applicant’s filing, one ordinary skill in the art would understand the claimed differences in the upwardly extending surface is not patentable over the main ride surface structure in view of In re Japikse.  Both arrangements expectantly provide a ride path for upward and banking travel. In the alternative, examiner cites to Ozsoz, directed to 
While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  See MPEP 2114, In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  If a prior art structure is capable of performing the intended use as recited, then it meets the claim.   See MPEP 2114. The combined teachings are considered to provide structure capable of increasing the speed of the rider (Per MPEP 2131, when a claim covers several structures or compositions, either generically or as alternatives, the claim is deemed anticipated if any of the structures or compositions within the scope of the claim is known in the prior art. Brown v. 3M, 265 F.3d 1349, 1351, 60 USPQ2d 1375, 1376 (Fed. Cir. 2001)). Notably, Dubois et al., cited for its speed and direction altering component, teaches wherein “the water jet assembly is located and oriented to accelerate said rider up a hill” (claim 13) and teaches wherein the force of the water jet assembly can be adjusted to provide a desired force (paragraphs [0030]-[0032]). 
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05. At Column 5, lines 9-13, Dubeta expressly teaches wherein heights of the water slide can be “varied so as to fine-tune the rate of speed of the users”. As such, at time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to select an optimal height of the ride path, including to be higher than the entry flume, via routine experimentation.  By increasing the height of the ride path portion of the first sub-element, a thrill factor is expectantly increased. Moreover, since the combined teachings of the applied art utilize the speed altering components (See the teachings of Dubois et al. above), the proposed modification will have a reasonable expectation of success as the rider will have the requisite initial speed to utilize the increased height of the first sub-element. 
As per claim 3, Dubeta teaches an upwardly extending surface of the second sub-element (ramp to 354) that is configured to guide the rider along in a banked manner along the second sub-element (Fig. 23; column 11; See also Fig. 16; column 8, lines 15-67). Dubeta does not teach an arcing travel path, as Dubeta’s second sub-element does not curve about a second horizontal direction. Similar to the proposed modification of the first sub-element set forth in the rejection of claim 1, one ordinary skill in the art would have found it obvious to modify the second sub-element to curve about both a vertical and horizontal axis as taught by Secondary reference Hunter (Fig.’s 4A-4C; paragraphs [0095]-[0096]).  Hence, at the time of applicant’s filing, one ordinary skill in the art would have found it obvious to modify the ramp curvature of primary In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  If a prior art structure is capable of performing the intended use as recited, then it meets the claim.   See MPEP 2114.
As per claim 4, Dubeta teaches an exit slide at 360 connected with the second sub-element 354 (Fig. 23; column 11; See also Fig. 16; column 8, lines 15-67), wherein the exit slide allows the rider to travel in a direction away from the second sub-element 354 (note directional arrow flow going away from 354 towards lazy river 364). 
As per claim 5, Dubeta teaches wherein the exit slide is at least partially at a lower height than the second sub-element (Fig. 23; column 11; See also Fig. 16; column 8, lines 15-67).  
As per claim 7, secondary reference Hunter teaches arcing of substantially 180 degrees (Fig.’s 4A-4C; paragraphs [0095]-[0096]). The motivation to combine is the same as stated above. 
As per claim 8, Dubeta, as modified by the arcing and banked feature of Hunter, teaches wherein the arced banked turn of the second sub-element is configured to move the rider in an arc that turns in a direction opposite to that of the arcing, banked turn of the first sub-element (Fig. 23; column 11; See also Fig. 16; column 8, lines 15-67).  While features of an apparatus may In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  If a prior art structure is capable of performing the intended use as recited, then it meets the claim.   See MPEP 2114. Here, the structure of Dubeta as modified by Hunter is considered capable of performing the intended use of the slide direction due to the arcing, banking nature of the sub-elements. The motivation to combine is the same as stated above. 
As per claim 14, Dubeta, as stated above in the rejection of claim 1, does not teach altering components as claimed. However, Dubois et al., directed to the analogous art of waterslides, teaches such features as an altering component 110 (water jet, pump) to be known in the art (Fig. 1; paragraphs [0030], [0040]). Hence, at the time of invention, one having ordinary skill in the art would have found it obvious to combine an altering component 110 with Dubeta, for the expected purpose of providing adjustable acceleration to the rider (paragraph [0032]). Regarding the positioning of the speed-altering components, per MPEP 2144.04, In re  Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) when the only difference between the prior art and claimed invention is a particular arrangement that would not modify the operation of the device, such differences were held unpatentable.  Here, Dubois et al. expressly teaches wherein the components 110 can be positioned “at any suitable or desired location(s) along the waterslide path or at a location at or near the entry or exit of the waterslide” (paragraph [0031]). One ordinary skill in the art would find it obvious to position the speed altering components before sub-elements for “accelerating a rider” (paragraph [0030]) up the ramp, thereby adding excitement to the ride. While features of an apparatus may be recited either structurally or In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  If a prior art structure is capable of performing the intended use as recited, then it meets the claim.   See MPEP 2114.  Here, water jets and pumps are configured to provide acceleration to the rider. As such, the altering components are considered to aid in routing the rider onto the surface such that the rider will travel along the path of the sub-element as claimed. 
As per claim 18, Dubeta teaches a waterslide 300/800 for traversal by a rider comprising: an entry flume having opposite side walls (Fig’s 16, 23) a first sub-element located adjacent an end of the entry flume, where the entry flume connects to the first sub-element (Fig. 16 – end of entry flume at portion 318; Fig. 23 – at end of narrow portion of first slide 820), the first sub-element including an upwardly extending surface facing in a first direction, the first sub-element including the upwardly extending surface being curved along a first axis, the curvature of the first sub-element defining a first travel path for the rider along the upwardly extending surface of the first sub-element; and at least a second sub-element including an upwardly extending surface facing in a second direction opposite from the first direction, and defining a second path for the rider along the second sub-element wherein the rider is configured to travel along the second travel path (Fig. 23; column 11; See also Fig. 16; column 8, lines 15-67). In the embodiments of Fig’s 16 and 23, Dubeta does not expressly teach an intermediate section connected between the first and second sub-elements, configured such that the rider traverses the first sub-element, intermediate section, and then the second sub-element. However, in the embodiment of Figures 1-15, Dubeta teaches an intermediate section 40 connected between first sub-element 14 and See column 1 of Dubeta at lines 59-61, extolling the benefits of lengthening the period of time which passengers slide). It is noted that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  See MPEP 2114, In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  If a prior art structure is capable of performing the intended use as recited, then it meets the claim.   See MPEP 2114. 
Admittedly, Dubeta does not expressly teach wherein the first and second sub-element includes an upwardly extending surface curved about a second axis, such that the rider travels along the travel path in a banked and arcing manner. However, Hunter, directed to the analogous art of waterslides, teaches the following features to be known in the art: a water slide 400 sub-element feature 402 comprising a upwardly extending ramp extending about a first horizontal axis and a second vertical axis, perpendicular to each other (Fig.’s 4A-4C; paragraphs [0095]-[0096]). Hence, at the time of applicant’s filing, one ordinary skill in the art would have found it obvious to modify the ramp curvature of primary reference Dubeta with the additional horizontal curvature for the expected purpose of providing an arc travel path, thus enabling “more exciting experiences for riders” (paragraphs [0007]-[0010]). The proposed modification is considered to have a reasonable expectation of success because both references teach sub-elements in the form of ramps with upwardly extending surfaces that enable roughly 180 degree travel path turns.  

Dubeta teaches wherein the entry flume sidewalls extend from the end of the entry flume to and along the first sub-element (Fig.’s 16, 23). Dubeta does not teach wherein the upwardly extending surface extends above and from one of the opposing side walls. Instead, both Dubeta and Hunter utilize a curved main surface of a waterslide that extends above and from the surface of the entry flume. However, per MPEP 2144.04, In re Japikse, 181 F.2d 1019, In re Japikse.  Both arrangements expectantly provide a ride path for upward and banking travel. In the alternative, examiner cites to Ozsoz, directed to the analogous art of water slides, for its teaching of a water slide including a sub-element comprising an upwardly extending surface extending above and from a sidewall of entry flume portion (Fig. 1 - extending portion is the only portion not covered; Fig. 5 shows the upward extension from entry flume portion sidewall). Hence, at the time of applicant’s filing, one having ordinary skill in the art would have found it obvious to utilize an elevated sidewall for the first sub-element for the expected purpose of allowing users to ride up the wall to simulate “toboggan-like” riding. The proposed modification is considered to have a reasonable 
Regarding the claimed speed and direction altering component, and corresponding functional limitations, such limitations are rejected based on the combined disclosure of the references set forth above in the rejection of claim 1. The teachings, legal rationales and conclusions set forth above in the rejection of claim 1 are equally applicable here. 
Lastly, Dubeta does not expressly teach wherein the entry flume height is less than the travel path. However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05. At Column 5, lines 9-13, Dubeta expressly teaches wherein heights of the water slide can be “varied so as to fine-tune the rate of speed of the users”. As such, at time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to select an optimal height of the ride path, including to be higher than the entry flume, via routine experimentation.  By increasing the height of the ride path portion of the first sub-element, a thrill factor is expectantly increased. Moreover, since the combined teachings of the applied art utilize the speed altering components (See the teachings of Dubois et al. above), the proposed modification will have a reasonable expectation of success as the rider will have the requisite initial speed to utilize the increased height of the first sub-element. 
As per claim 20, Dubois et al. further teaches a second speed-altering component 110 disposed after the second sub-element for decreasing a speed of the rider after the rider exits (paragraphs [0030], [0032] - - “For example, they can be used to slow or decelerate a rider, for 
As per claims 21-22, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  See MPEP 2114, In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  If a prior art structure is capable of performing the intended use as recited, then it meets the claim.   See MPEP 2114.  Here, Dubeta teaches wherein the first ravel path provides a curved turn in a first direction and the second travel path provides a curved turn in a second opposite direction (Fig.’s 16, 23). As set forth above, Dubeta as modified by Hunter, is considered to teach a first and second travel paths with arcing, banked curvature and arcing travel, as claimed. The motivation to combine is the same as stated above; note the banking and arcing curvature of the sub-element 402 of Hunter (Fig.’s 4A-4C; paragraphs [0095]-[0096]). Hence, at the time of applicant’s filing, one ordinary skill in the art would have found it obvious to modify the ramp curvature of primary reference Dubeta with the additional horizontal curvature for the expected purpose of providing an arc travel path, thus enabling “more exciting experiences for riders” (paragraphs [0007]-[0010]). The proposed modification is considered to have a reasonable expectation of success because both references teach sub-elements in the form of ramps with upwardly extending surfaces that enable roughly 180 degree travel path turns.  Examiner notes the combination of Dubeta and Hunter teach meet the intended use language of the claims. 
See also Fig. 16; column 8, lines 15-67).
Admittedly, Dubeta does not expressly teach wherein the first and second sub-element includes an upwardly extending surface curved about a second axis, such that the rider travels along the travel path in a banked and arcing manner. However, Hunter, directed to the analogous art of waterslides, teaches the following features to be known in the art: a water slide 400 sub-element feature 402 comprising a upwardly extending ramp extending about a first horizontal axis and a second vertical axis, perpendicular to each other (Fig.’s 4A-4C; paragraphs [0095]-[0096]). Hence, at the time of applicant’s filing, one ordinary skill in the art would have found it obvious to modify the ramp curvature of primary reference Dubeta with the additional horizontal curvature for the expected purpose of providing an arc travel path, thus enabling “more exciting experiences for riders” (paragraphs [0007]-[0010]). The proposed modification is 
Dubeta does not expressly teach a speed and direction altering component as claimed. However, Dubois et al., directed to the analogous art of waterslides, teaches such features as an altering component 110 (water jet, pump) integrated into a portion of a flume and extending along a distance of the flume, configured to increase the speed of the rider and that imparts a change of traversal based upon a weight of the one or more riders to be known in the art (Fig. 1; paragraphs [0030], [0040]). Hence, at the time of invention, one having ordinary skill in the art would have found it obvious to combine a speed altering component 110 with Dubeta, for the expected purpose of providing adjustable acceleration to the rider (paragraph [0032]). Regarding the positioning of the speed-altering components, Dubois et al. expressly teaches wherein the components 110 can be positioned “at any suitable or desired location(s) along the waterslide path or at a location at or near the entry or exit of the waterslide” (paragraph [0031]). One ordinary skill in the art would find it obvious to position the speed altering components before the sub-elements for “accelerating a rider” (paragraph [0030]) up the ramp, thereby adding excitement to the ride. 
Dubeta teaches wherein the entry flume sidewalls extend from the end of the entry flume to and along the first sub-element (Fig.’s 16, 23). Dubeta does not teach wherein the upwardly extending surface extends above and from one of the opposing side walls. Instead, In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) when the only difference between the prior art and claimed invention is a particular arrangement that would not modify the operation of the device, such differences were held unpatentable. Applicant’s specification does not provide any criticality to the extending portion of the side wall. In fact, applicant’s specification does not distinguish the first sub-element from the second and third sub-elements in terms of functionality. Each sub-element provides structure that enables arcing, banked turn along the upwardly extending surface, which Dubeta as modified by Hunter also accomplishes. Whether the arcing banked turn is accomplished via an upwardly extending main surface (as taught in Dubeta (Fig.’s 16, 23), Hunter (Fig.’s 4A-4C), applicant’s Fig’s 2 and 3 for the second sub-element 214, 314 and third sub-element 218, 318) or an extending sidewall surface as claimed, no functional difference is present. Again, in either arrangement of parts, the rider is provided with a ride path that is both upward and banking.  As such, at time of applicant’s filing, one ordinary skill in the art would understand the claimed differences in the upwardly extending surface is not patentable over the main ride surface structure in view of In re Japikse.  Both arrangements expectantly provide a ride path for upward and banking travel. In the alternative, examiner cites to Ozsoz, directed to the analogous art of water slides, for its teaching of a water slide including a sub-element comprising an upwardly extending surface extending above and from a sidewall of entry flume portion (Fig. 1 - extending portion is the only portion not covered; Fig. 5 shows the upward extension from entry flume portion sidewall). Hence, at the time of applicant’s filing, one having ordinary skill in the art would have found it obvious to utilize an elevated sidewall for the first 
Regarding the claimed speed and direction altering component and corresponding functional limitations, such limitations are rejected based on the combined disclosure of the references set forth above in the rejection of claim 1. The teachings, legal rationales and conclusions set forth above in the rejection of claim 1 are equally applicable here. 
Lastly, Dubeta does not expressly teach wherein the entry flume height is less than the travel path. However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05. At Column 5, lines 9-13, Dubeta expressly teaches wherein heights of the water slide can be “varied so as to fine-tune the rate of speed of the users”. As such, at time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to select an optimal height of the ride path, including to be higher than the entry flume, via routine experimentation.  By increasing the height of the ride path portion of the first sub-element, a thrill factor is expectantly increased. Moreover, since the combined teachings of the applied art utilize the speed altering components (See the teachings of Dubois et al. above), the proposed modification will have a reasonable expectation of success as the rider will have the requisite initial speed to utilize the increased height of the first sub-element. 

As per claim 25, Dubois et al. teaches wherein the altering component 110 is configured to impart a change in direction to the one or more riders.  The motivation to combine is the same as stated above. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  See MPEP 2114, In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  If a prior art structure is capable of performing the intended use as recited, then it meets the claim.   See MPEP 2114. Here, the “water jets” provide propulsion to the riders. This force will adjust the direction of the riders when the rider traveling at an angle to the force. 
As per claims 27-28, Dubois et al. teaches wherein the weight can be determined prior to the one or more riders traversing the entry slide, or not prior (i.e. during the ride)(Fig. 1; paragraphs [0031], [0035], [0040], [0045]). The motivation to combine is the same as stated above. 

7.	Claims 1-5, 8, 14, 17-18 and 20-21, 23-28 are rejected under 35 U.S.C. 103 as being unpatentable over Dubeta (US Pat. No. 6,743,107) in view of Ozsoz et al. (US Des. Pat. No. D838,331) and further in view of Dubois et al. (US Pub. No. 2011/0028227).
As per claims 1-2 and 17, Dubeta teaches a waterslide 300/800 for traversal by a rider comprising: an entry flume having opposite side walls (Fig’s 16, 23) a first sub-element located adjacent an end of the entry flume (Fig. 16 – end of entry flume at portion 318; Fig. 23 – at end of narrow portion of first slide 820), the first sub-element including an upwardly extending surface facing in a first direction, the first sub-element including the upwardly extending surface being curved along a first axis, the curve of the first sub-element defining a portion of a travel path for guiding the rider in a turn along the upwardly extending surface of the first sub-element; and at least a second sub-element including an upwardly extending surface facing in a second direction opposite from the first direction, wherein the second sub-element is coupled with the first sub-element such that the rider is configured to travel along the travel path and subsequently onto the surface of the second sub-element and immediately into the second sub-element (Fig. 23; column 11; See also Fig. 16; column 8, lines 15-67); wherein the upwardly extending surface of the first sub-element is a ramp and the upwardly extending surface of the second sub-element is a ramp element (Fig. 23; column 11; See also Fig. 16; column 8, lines 15-67).   
Admittedly, Dubeta does not expressly teach wherein the sub-elements include an upwardly extending surface curved about a second axis, such that the rider travels along the upwardly extending surface in a banked and arcing manner, and wherein the upwardly extending surface of the first sub-element extends above and from an opposing side wall of an entry flume. 
Dubeta does not expressly teach a speed and direction altering component as claimed. However, Dubois et al., directed to the analogous art of waterslides, teaches such features as a speed and direction altering component 110 (water jet, pump) integrated into a portion of a flume and extending along a distance of the flume, configured to increase the speed of the rider to be known in the art (Fig. 1; paragraphs [0030], [0040]). Hence, at the time of invention, one having ordinary skill in the art would have found it obvious to combine an altering component 110 with Dubeta, for the expected purpose of providing adjustable acceleration to the rider (paragraph [0032]). Regarding the positioning of the speed-altering components, Dubois et al. See claim 13 – “the water jet assembly is located and oriented to accelerate said rider up a hill”), thereby adding excitement to the ride. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  See MPEP 2114, In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  If a prior art structure is capable of performing the intended use as recited, then it meets the claim.   See MPEP 2114.  Here, water jets and pumps are configured to provide acceleration to the rider, including accelerating the rider up a hill. 
While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  See MPEP 2114, In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  If a prior art structure is capable of performing the intended use as recited, then it meets the claim.   See MPEP 2114. The combined teachings are considered to provide structure capable of increasing the speed of the rider (Per MPEP 2131, when a claim covers several structures or compositions, either generically or as alternatives, the claim is deemed anticipated if any of the structures or compositions within the scope of the claim is known in the prior art. Brown v. 3M, 265 F.3d 1349, 1351, 60 USPQ2d 1375, 1376 (Fed. Cir. 2001)). Notably, Dubois et al., cited for its speed and direction altering component, teaches wherein “the water 
Lastly, Dubeta does not expressly teach wherein the entry flume height is less than the travel path. However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05. At Column 5, lines 9-13, Dubeta expressly teaches wherein heights of the water slide can be “varied so as to fine-tune the rate of speed of the users”. As such, at time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to select an optimal height of the ride path, including to be higher than the entry flume, via routine experimentation.  By increasing the height of the ride path portion of the first sub-element, a thrill factor is expectantly increased. Moreover, since the combined teachings of the applied art utilize the speed altering components (See the teachings of Dubois et al. above), the proposed modification will have a reasonable expectation of success as the rider will have the requisite initial speed to utilize the increased height of the first sub-element. 
As per claim 3, Dubeta teaches an upwardly extending surface of the second sub-element that is configured to guide the rider along in a banked manner along the second sub-element (Fig. 23; column 11; See also Fig. 16; column 8, lines 15-67). Dubeta does not teach an arcing travel path, as Dubeta’s second sub-element does not curve about a second horizontal direction. Similar to the proposed modification of the first sub-element set forth in the rejection of claim 1, one ordinary skill in the art would have found it obvious to modify the second sub-element to 
As per claim 4, Dubeta teaches an exit slide at 360 connected with the second sub-element 354 (Fig. 23; column 11; See also Fig. 16; column 8, lines 15-67), wherein the exit slide allows the rider to travel in a direction away from the second sub-element 354 (note directional arrow flow going away from 354 towards lazy river 364).
As per claim 5, Dubeta teaches wherein the exit slide is at least partially at a lower height than the second sub-element (Fig. 23; column 11; See also Fig. 16; column 8, lines 15-67).  
As per claim 8, Dubeta, as modified by the arcing and banked feature of Ozsoz, teaches wherein the arced banked turn of the second sub-element is configured to move the rider in an arc that turns in a direction opposite to that of the arcing, banked turn of the first sub-element (Dubeta - Fig. 23; column 11; See also Fig. 16; column 8, lines 15-67; Ozsoz – Fig. 1, Fig. 5). While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  See MPEP 2114, In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  If a prior art structure is capable of performing the intended use as recited, then it meets the claim.   See MPEP 2114. Here, the structure of Dubeta as modified by Ozsoz is considered capable of performing the intended use of the slide direction due to the arcing, banking nature of the sub-elements. The motivation to combine is the same as stated above. 
As per claim 14, Dubeta, as stated above in the rejection of claim 1, does not teach altering components as claimed. However, Dubois et al., directed to the analogous art of waterslides, teaches such features as an altering component 110 (water jet, pump) to be known In re  Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) when the only difference between the prior art and claimed invention is a particular arrangement that would not modify the operation of the device, such differences were held unpatentable.  Here, Dubois et al. expressly teaches wherein the components 110 can be positioned “at any suitable or desired location(s) along the waterslide path or at a location at or near the entry or exit of the waterslide” (paragraph [0031]). One ordinary skill in the art would find it obvious to position the speed altering components before sub-elements for “accelerating a rider” (paragraph [0030]) in up the ramp, thereby adding excitement to the ride. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  See MPEP 2114, In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  If a prior art structure is capable of performing the intended use as recited, then it meets the claim.   See MPEP 2114.  Here, water jets and pumps are configured to provide acceleration to the rider. As such, the altering components are considered to aid in routing the rider onto the surface such that the rider will travel along the path of the sub-element as claimed. 
As per claim 18, Dubeta teaches a waterslide 300/800 for traversal by a rider comprising: an entry flume having opposite side walls (Fig’s 16, 23) a first sub-element located adjacent an end of the entry flume, where the entry flume connects to the first sub-element (Fig. 16 – end of See also Fig. 16; column 8, lines 15-67). In the embodiments of Fig’s 16 and 23, Dubeta does not expressly teach an intermediate section connected between the first and second sub-elements, configured such that the rider traverses the first sub-element, intermediate section, and then the second sub-element. However, in the embodiment of Figures 1-15, Dubeta teaches an intermediate section 40 connected between first sub-element 14 and second sub-element 18. Hence, at the time of applicant’s filing, it would have been obvious to implement the intermediate section into the embodiments of Figures 16 and 23, for the expected purpose of prolonging the ride, thereby increasing the entertainment value of the ride (See column 1 of Dubeta at lines 59-61, extolling the benefits of lengthening the period of time which passengers slide). It is noted that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  See MPEP 2114, In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  If a prior art structure is capable of performing the intended use as recited, then it meets the claim.   See MPEP 2114. 

Dubeta does not expressly teach a water jet coupled with the intermediate section for routing the rider as claimed. However, Dubois et al., directed to the analogous art of waterslides, teaches such features as an altering component 110 (water jet) integrated into a portion of a flume and extending along a distance of the flume, configured to increase the speed of the rider to be known in the art (Fig. 1; paragraphs [0030], [0040]). Hence, at the time of invention, one having ordinary skill in the art would have found it obvious to combine an altering component 110 (water jet) with Dubeta, for the expected purpose of providing adjustable acceleration to 
Regarding the claimed speed and direction altering component, such limitations are rejected based on the combined disclosure of the references set forth above in the rejection of claim 1. The teachings, legal rationales and conclusions set forth above in the rejection of claim 1 are equally applicable here. 
Lastly, Dubeta does not expressly teach wherein the entry flume height is less than the travel path. However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05. At Column 5, lines 9-13, Dubeta expressly teaches wherein heights of the water slide can be “varied so as to fine-tune the rate of speed of the users”. As such, at time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to select an optimal height of the ride path, including to be higher than the entry flume, via routine experimentation.  By increasing the height of the ride path portion of the first sub-element, a thrill factor is expectantly increased. Moreover, since the See the teachings of Dubois et al. above), the proposed modification will have a reasonable expectation of success as the rider will have the requisite initial speed to utilize the increased height of the first sub-element. 
As per claim 20, Dubois et al. further teaches a second speed-altering component 110 disposed after the second sub-element for decreasing a speed of the rider after the rider exits (paragraphs [0030], [0032] - - “For example, they can be used to slow or decelerate a rider, for example, at the end of a waterslide”). The motivation to combine references is to similar to the reason stated above, but instead of providing acceleration, the user speed is decreased to provide safe and continuous entry into the lazy river pool. 
As per claims 21, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  See MPEP 2114, In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  If a prior art structure is capable of performing the intended use as recited, then it meets the claim.   See MPEP 2114.  Here, Dubeta teaches wherein the first ravel path provides a curved turn in a first direction and the second travel path provides a curved turn in a second opposite direction (Fig.’s 16, 23). As set forth above, Dubeta as modified by Ozsoz, is considered to teach a first and second travel paths with banking, arcing curvature and arcing travel, as claimed. The motivation to combine is the same as stated above; note the banking and arcing curvature of the sub-element of Ozsoz (Fig. 1; Fig. 5). The motivation to combine is the same as stated above.   
See also Fig. 16; column 8, lines 15-67).
Admittedly, Dubeta does not expressly teach wherein the sub-elements include an upwardly extending surface curved about a second axis, such that the rider travels along the upwardly extending surface in a banked and arcing manner, and wherein the upwardly extending surface of the first sub-element extends above and from an opposing side wall of an entry flume. However, Ozsoz, directed to the analogous art of water slides, teaches a water slide including a sub-element at comprising an upwardly extending surface extending above and from a sidewall of entry flume portion, wherein the sub-element at is curved about first and second axes to provide arcing, banking on the upwardly extending surface of the sub-element (Fig. 1 - extending portion is the only portion not covered; Fig. 5 shows the upward extension from entry flume portion sidewall). Hence, at the time of applicant’s filing, one having ordinary skill in the art 
Dubeta does not expressly teach an altering component as claimed. However, Dubois et al., directed to the analogous art of waterslides, teaches such features as an altering component 110 (water jet, pump) integrated into a portion of a flume and extending along a distance of the flume, configured to increase the speed of the rider and that imparts a change of traversal based upon a weight of the one or more riders to be known in the art (Fig. 1; paragraphs [0030], [0040]). Hence, at the time of invention, one having ordinary skill in the art would have found it obvious to combine a speed altering component 110 with Dubeta, for the expected purpose of providing adjustable acceleration to the rider (paragraph [0032]). Regarding the positioning of the speed-altering components, Dubois et al. expressly teaches wherein the components 110 can be positioned “at any suitable or desired location(s) along the waterslide path or at a location at or near the entry or exit of the waterslide” (paragraph [0031]). One ordinary skill in the art would find it obvious to position the speed altering components before the sub-elements for “accelerating a rider” (paragraph [0030]) up the ramp, thereby adding excitement to the ride. 

Lastly, Dubeta does not expressly teach wherein the entry flume height is less than the travel path. However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05. At Column 5, lines 9-13, Dubeta expressly teaches wherein heights of the water slide can be “varied so as to fine-tune the rate of speed of the users”. As such, at time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to select an optimal height of the ride path, including to be higher than the entry flume, via routine experimentation.  By increasing the height of the ride path portion of the first sub-element, a thrill factor is expectantly increased. Moreover, since the combined teachings of the applied art utilize the speed altering components (See the teachings of Dubois et al. above), the proposed modification will have a reasonable expectation of success as the rider will have the requisite initial speed to utilize the increased height of the first sub-element. 
As per claim 24, Dubois et al. teaches wherein the altering component 110 is configured to impart a change in speed for the one or more riders (paragraph [0030]). The motivation to combine is the same as stated above. 
As per claim 25, Dubois et al. teaches wherein the altering component 110 is configured to impart a change in direction to the one or more riders.  The motivation to combine is the In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  If a prior art structure is capable of performing the intended use as recited, then it meets the claim.   See MPEP 2114. Here, the “water jets” provide propulsion to the riders. This force will adjust the direction of the riders when the rider traveling at an angle to the force. 
As per claims 27-28, Dubois et al. teaches wherein the weight can be determined prior to the one or more riders traversing the entry slide, or not prior (i.e. during the ride)(Fig. 1; paragraphs [0031], [0035], [0040], [0045]). The motivation to combine is the same as stated above. 

8.	Claims 7 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Dubeta (US Pat. No. 6,743,107) in view of Ozsoz et al. (US Des. Pat. No. D838,331) and further in view of Dubois et al. (US Pub. No. 2011/0028227) and further in view of Hunter (US Pub. No. 2017/0106295).
As per claims 7 and 22, Dubeta as modified by Ozsoz do not expressly teach arcing banked turn of the first and second sub-elements/ride paths of substantially 180 degrees. However, Hunter, directed to the analogous art of water amusement slides, teaches such features to be known in the art (Fig.’s 4A-4C; paragraphs [0095]-[0096]). Hence, at the time of applicant’s filing, one ordinary skill in the art would have found it obvious to modify the ramp curvature of primary reference Dubeta with the additional horizontal curvature for the expected .  

Response to Arguments
9.	Applicant's arguments filed 8/26/21 have been fully considered but they are not persuasive. 
Applicant argues that the prior art does not expressly teach speed altering components integrated into a portion of the entry flume and extending along a distance of the entry flume to increase or decrease the speed of the rider. Examiner agrees, however, these features are obvious in view of the teachings of Dubois. Dubois et al., directed to the analogous art of waterslides, teaches such features as a speed and direction altering component 110 (water jet, pump) integrated into a portion of a flume and extending along a distance of the flume, configured to increase the speed of the rider are known in the art (Fig. 1; paragraphs [0030], [0040]). Regarding the positioning of the speed-altering components, Dubois et al. expressly teaches wherein the components 110 can be positioned “at any suitable or desired location(s) along the waterslide path or at a location at or near the entry or exit of the waterslide” (paragraph [0031]). One ordinary skill in the art would find it obvious to position the speed altering components prior to . 


Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Becker et al. (US Pat. No. 4,145,042). 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DAVID DENNIS whose telephone number is (571)270-3538.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL D DENNIS/Primary Examiner, Art Unit 3711